Citation Nr: 1809528	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or as secondary to exposure to herbicide agents during service.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for total right nephrectomy, status post papillary renal cell carcinoma, to include as secondary to service-connected diabetes mellitus, type II, and/or as secondary to exposure to herbicide agents during service.





ORDER

The claim of entitlement to service connection for diabetic retinopathy, is dismissed.

Service connection for a left wrist disability is denied.


FINDINGS OF FACT

1.  During the April 2017 Board hearing, the Veteran withdrew his claim of entitlement to service connection for diabetic retinopathy.

2.  The competent evidence of record does not reflect that the Veteran has a left wrist disability.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for diabetic retinopathy.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a left wrist disability are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1971 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned at a Board hearing in April 2017.

I. Diabetic Retinopathy

According to 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  During the April 2017 Board hearing, the Veteran unambiguously withdrew the claim of entitlement to service connection for diabetic retinopathy.  Therefore, a "case or controversy" with respect to the issue articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, this matter is dismissed.  

II. Left Wrist Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a left wrist disability that is related to service.  Specifically, the Veteran has asserted injuring his left wrist while playing football in service and having developed arthritis in his left wrist since that time.

Service treatment records reflect a notation of a 1.8 centimeter scar on the left wrist on his July 1986 separation examination, but are otherwise silent as to any complaints of or treatment for a left wrist disability.

Post-service treatment records, to include private and VA treatment records do not reflect a diagnosis of or treatment for a left wrist disability.

The Veteran was provided with a VA examination in June 2011.  The Veteran reported that he developed pain in the left wrist while in the military.  He did not remember any specific injury or trauma at the time.  The examiner noted that the course since onset was resolved.  An x-ray of the Veteran's left wrist was normal.  Following interview and examination of the Veteran, the examiner stated that the Veteran's personal history of prior injury to his wrist in the military resolved with no residual effect.  The examiner noted that the Veteran's service treatment records note a 1.8 centimeter scar on the left wrist; however, there is no other mention of a left wrist condition. 

The Board finds that the evidence of record does not support a grant of entitlement to service connection for a left wrist disability.  One of the fundamental requirements of a service connection claim is a current disability; however, in this case, the competent medical evidence does not reflect that the Veteran has, or has had at any time during the course of the appeal, a left wrist disability.  There is no competent evidence of a left wrist disability.  Notably, the Veteran has not submitted any competent evidence showing that he has had a left wrist disability, to include arthritis.  The Veteran is competent to describe his pain, but he is not a medical professional and therefore he is not competent to determine the etiology of this pain.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

As the preponderance of evidence is against the claim for entitlement to service connection for a left wrist disability, the benefit of the doubt doctrine is not for application, and the claim must be denied.


REMAND

Hypertension

The Veteran was afforded a VA examination in June 2011.  The examiner opined that the Veteran's hypertension was not caused by his service-connected diabetes mellitus as it was diagnosed before diabetes per the Veteran's report.  The Board finds the June 2011 VA opinion inadequate to make an informed decision on the Veteran's claim.  The only rationale provided was that hypertension was diagnosed prior to diabetes.  The examiner did not explain why, in this particular Veteran's case, the diagnosis of hypertension prior to diabetes mellitus would preclude the hypertension being caused by diabetes mellitus.  It is entirely possible the diabetes existed but was not diagnosed at the time of the diagnosis of hypertension.  The examiner must provide a more thorough rationale.  Moreover, this rationale is also inadequate because it does not address the issue of aggravation.  

Furthermore, the Board notes that the Veteran is shown to have served in the Republic of Vietnam and he is therefore presumed exposed to herbicide agents as result of his military service.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309 (e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  An opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Sleep Apnea

VA treatment records show that the Veteran has been diagnosed with obstructive sleep apnea.  The record also contains lay statements from the Veteran's family members, namely his wife, asserting that the Veteran had symptoms of sleep apnea during his time in service, to include snoring, which has since gotten worse.  However, the record does not contain an opinion that considers the lay statements regarding his sleep apnea symptoms during and since service.  Thus, the Veteran should be provided with a VA examination to determine whether he has sleep apnea related to service.

Total Right Nephrectomy

In December 2015, the RO denied service connection for a total right nephrectomy.  In September 2016, the Veteran submitted a timely notice of disagreement regarding this issue, which has not been addressed by the AOJ through the issuance of a statement of the case.  The Board is required to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding entitlement to service connection for total right nephrectomy, status post papillary renal cell carcinoma, to include as secondary to service-connected diabetes mellitus, type II, and/or as secondary to exposure to herbicide agents during service.


2. Schedule the Veteran for a new examination to determine whether his current hypertension is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service.

If not, the examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension. 

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner must attempt to establish the baseline level of severity of the Veteran's hypertension prior to aggravation by the service-connected diabetes mellitus. 

The examiner should also provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's hypertension is related to exposure to herbicides in service.  In providing this opinion, the examiner must consider that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for the opinion is requested.

3. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's sleep apnea.

The examiner should opine as to whether the Veteran's sleep apnea is at least as likely as not (a degree of probability of 50 percent or higher) caused by or etiologically related to active duty.

In so opining, the examiner should address the lay statements from the Veteran's family members, namely his wife, asserting that the Veteran had symptoms of sleep apnea during his time in service, to include snoring, which has since gotten worse.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for or diagnosis of sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Georgia Department of Veterans Service


Department of Veterans Affairs


